internal_revenue_service department of the treasury washington dc person to contact thomas j wolf telephone number refer reply to cc tege eoeg eo1 - plr date date number release date index number key x state city n dear sir or madam this is in response to a date ruling_request submitted on behalf of x by its authorized representative concerning the status of x as a religious_order for purposes of sec_1402 sec_3121 and sec_3401 of the internal_revenue_code x is a nonprofit corporation organized under the laws of state which is operated for the purpose of making god known throughout the world by the establishment of mission bases a missions base includes three distinct ministries including a prayer ministry a full-time school that incorporates a complete curriculum and the recruiting training and forming of mission teams revproc_91_20 1991_1_cb_524 states that the service will use the following characteristics in determining whether an organization is a religious_order the organization is described in sec_501 of the code the members of the organization vow to live under a strict set of rules requiring moral and spiritual self-sacrifice and dedication to the goals of the organization at the expense of their material well-being the members of the organization after successful completion of the organization’s training program and probationary period make a long-term commitment to the organization normally more than two years the organization is directly or indirectly under the control and supervision of a church_or_convention_or_association_of_churches or is significantly funded by a church_or_convention_or_association_of_churches the members of the organization normally live together as part of a community and are held to a significantly stricter level of moral and religious discipline than that required of lay church members the members of the organization work or serve full-time on behalf of the religious educational or charitable goals of the organization the members of the organization participate regularly in activities such as public or private prayer religious study teaching care of the aging missionary work or church reform or renewal the following is an analysis of the above characteristics as they apply to x c status x obtained a determination_letter from the service stating that it was exempt from taxes under sec_501 of the code vows membership in x is characterized by a life of dedication and self-sacrifice x’s formal application and statement of faith make it clear from the beginning that prospective members are making a sacrificial commitment to x which goes well beyond the requirements of local church membership or service with an ordinary religious_organization as a prerequisite for becoming a member of x all members are required to sign a memorandum of agreement agreement setting forth the moral and spiritual self-discipline and sacrifice required of members and the statement of faith the agreement along with x’s other policies reflect the traditional religious_order vows of poverty chastity and obedience that have been common to all religious orders since their beginning in the first century x has contextualized these traditional vows so that they are more accurately referred to as i simplicity of lifestyle and dependence on god ii moral purity and iii submission to godly authority pursuant to these vows no member receives a salary and each is expected to raise expenses for their own personal support and ministry expense typically between dollar_figure and dollar_figure per year they are expected to live morally pure lives in accordance with biblical mandates this precludes sex before marriage and requires absolute faithfulness to one’s spouse after marriage commitment before an individual can become a member of x he or she must go through a training and probationary period during which he or she is considered a prospective member prospective members must at their own expense attend an extensive 60-day training program at the end of the program they can apply for membership if accepted they are asked for an initial two year commitment with the hope and expectation of a longer commitment church-controlled x is funded in large part by specific churches throughout the country by carrying out two of the primary functions of the christian faith prayer and worship x considers itself part of the larger christian church because of the interdenominational nature of x certain aspects of x’s religious beliefs and daily life are not regulated by any one church body nevertheless individual churches play a key role in selecting candidates to become members and in supporting those members and x’s ministry for example all members must be committed to a local church in city this commitment is also reflected through outreach ministry giving and monthly service in the children’s ministry because local churches are largely responsible for member financial support a significant level of accountability develops between the member and the supporting church community like many traditional catholic and protestant religious orders x is a centralized body operating with a growing number of regional units internationally x has approximately n members serving in city but ministry teams are prepared to plant new sites in other cities teams of seven to ten members comprise sub-units within each team staffing worship sessions on a regular basis this team structure allows x to meet its goal of worship and prayer and further promotes a sense of community among members moreover members often live with close proximately to one another and many will soon will be living in community housing provided by x free of charge members of x are expected to live according to much stricter levels of moral and religious discipline than is required of lay church members before becoming members of x all applicants must sign the agreement which sets forth certain standards that members must follow including the subordination of all worldly and personal ambitions daily prayer and worship moral purity and obedience to the bible and the statement of faith and submission to godly authority and the discipline and authority of the x community x has strict standards for moral discipline for example a member can be removed from x for committing sin if a member violates one or more of the ten commandments and after receiving counsel refuses to repent and significantly change his or her lifestyle the member will be asked to leave x full-time service members of x work full-time to further x’s purposes all members agree to a requirement that they commit to a minimum hour working week members may not engage in outside employment for remuneration without permission type of activities members engage in the following activities that further x’s goals a evangelism b prayer worship and religious study c teaching d bible teaching and e social concerns such as care of the sick and aging and aid for the poor and homeless with respect to those characteristics set forth in revproc_91_20 x does not meet characteristic number x is not either directly or indirectly under the control and supervision of a single church_or_convention_or_association_of_churches and it is not significantly funded by a single church_or_convention_or_association_of_churches the fact that churches independently provide x with significant financial support and have some influence over x's policies does not satisfy this requirement however x possesses all the other characteristics in revproc_91_20 to a substantial degree accordingly based on our consideration of all of the facts and circumstances we conclude that x is a religious_order for purposes of sec_1402 sec_3121 and sec_3401 of the code no opinion is expressed on the tax consequences of the above transaction under any other section of the code pursuant to the power_of_attorney on file with this office we are sending a copy of this letter to x’s authorized representative this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent paul accettura senior technician reviewer exempt_organizations branches office of division counsel associate chief_counsel tax exempt and government entities enclosure copy for sec_6110 purposes
